DETAILED ACTION
Claims 1-6 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions. 
Claim Objections
Regarding Claim 2, line 2, it appears that the term “store” should be changed to “store a.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ziegler et al. (U.S. Pat. Publ. No. 2012/00019253, hereinafter “Ziegler”) in view of Yang et al. (“Optimization and Application of Operation Range for LiFePO, Battery,” See Cite No. 3 of the IDS submitted by Applicant April 19, 2021, hereinafter “Yang”), and further in view of Singh et al. (U.S. Pat. No. 7,576,545, hereinafter “Singh”)
Specifically, regarding Claim 1, Ziegler discloses a battery information processing system which processes information for calculating a full charge capacity of a battery module including nickel metal hydride batteries (Abstract, ¶¶ [0010], [0038]), the battery information processing system comprising: a voltage sensor configured to detect a voltage of the battery module (“measuring voltage”; ¶ [0011]), and perform[ing] capacity calculation processing for calculating a full charge capacity of the battery module (“aging 
However, Yang discloses capacity calculation processing being processing for calculating a full charge capacity of the battery module based on a fitting curve calculated by fitting processing of a Nyquist plot representing a result of measurement of an AC impedance of the battery module, there being a flat region and a steep region in an OCV-SOC curve of the battery module, a ratio of variation representing an amount of increase in OCV with respect to an amount of increase in SOC of the battery module, the ratio in the flat region being lower than a reference value, and the ratio in the steep region being higher than the reference value.  See, e.g., page 63, Section 2.3, ¶ 2, and Fig. 4.  As shown in Fig. 4, for small current, the consistency of the pressure difference between charge-discharge curves is well maintained. For a large current, however, the pressure difference may increase in the stage where the SOC is relatively high or the stage where the SOC is relatively low. It is supposed that the battery is charged with a constant current of 0.5C.  Then for SOC < 90%, the pressure difference between this curve and a small-current charge curve is stable.  For SOC > 90%, the charge curve significantly increases.  According to this result, when the battery is charged with large current, the internal resistance of the battery increases as it approaches a full charge, and the corresponding SOC position is shifted leftward. Similarly, for large-current discharge, the internal resistance of the battery increases as it approaches full discharge, and the corresponding SOC position is shifted rightward.  In the initial stage of charging with large current (SOC is relatively low) and the initial stage of discharging large current (SOC is relatively high), there is no significant increase of the internal resistance of the battery.  Therefore, when the battery is charged with a large current, the upper limit of the SOC of the optimum operating range of the battery is decreased and, when the battery discharges the large current, the lower limit of the SOC of the optimum operating range of the battery should be increased.  As seen from the above, Yang discloses that the internal resistance of the battery does not significantly change in an optimum operating region (i.e., flat region) of the OCV-SOC curve. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yang with the system of Ziegler to enable a capacity calculation process to be performed when the OCV is in the flat region, so as to avoid errors of calculation for the steep region. 
The combination of Yang and discloses substantially all of the limitations of the present system but does not disclose the claimed controller.  However, Singh discloses a controller configured to perform capacity calculation processing (Abstract, col. 1, ll. 52-57, col. 4, ll. 63-64), the controller being configured to estimate an OCV of the battery module from a result of detection by the voltage sensor (Abstract, col. 2, ll. 46-53).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Singh with the system of Ziegler and Yang to perform the capacity calculation processing when the estimated OCV is in the flat or optimum operating region and provide an automatic test that can provide more timely information on battery capacity and reduce system maintenance (col. 1, ll. 38-45).
The combination of Ziegler, Yang, and Singh discloses substantially all of the limitations of the present invention but does not disclose the claimed plurality of batteries.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the claimed system for a plurality of batteries to provide multiple feedback loops (e.g., for a vehicle charging system), since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding Claim 2, Yang discloses a battery information processing system further comprising a storage device configured to store correlation between a feature value which can be extracted from the fitting curve and the full charge capacity (col. 4, ll. 55-59), wherein the controller is configured to perform processing for extracting the feature value from the fitting curve and calculating the full charge capacity from the extracted feature value by referring to the correlation (col. 2, line 64 - col. 3, line 2, col. 7, ll. 25-38).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yang with the system of Ziegler and Singh to determine a battery charge capacity.
Regarding Claim 3, Yang discloses that the battery information processing system further comprising a power converter configured to charge and/or discharge the battery module, wherein the controller is configured to perform the capacity calculation processing by controlling the controller such that the OCV of the battery module is within the flat region when the OCV estimated from the result of detection by the voltage sensor is in the steep region. Specifically, Yang discloses that, in the battery charging/discharging condition, the OCV-SOC curve is obtained when the battery is charged/discharged.  That is, a region of the OCV-SOC curve where the battery is currently present can be controlled based on charging/discharging conditions. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yang with the system of Ziegler and Singh to perform the capacity calculation processing, based on AC impedance measurements by selecting a flat region, by controlling the controller such that the OCV of the battery module is within the flat region when the OCV estimated from the result of detection by the voltage sensor is in the steep region.
Regarding Claim 4, the combination of Ziegler, Yang, and Singh discloses substantially all of the limitations of the present invention but does not disclose the claimed plurality of modules.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the claimed system for a plurality of battery modules of which full charge capacity has been calculated by the battery information processing system to provide information processing for an entire battery system utilizing multiple modules since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claims 5 and 6 are directed to a method but include the same scope of limitations as those of Claim 1 and are rejected for the same reasons as those shown above with respect to Claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-446-6518.  The examiner can normally be reached Monday through Thursday, 1030am - 9pm.   
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833